
	

113 S592 IS: For the relief of Alicia Aranda De Buendia and Ana Laura Buendia Aranda.
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS
		1st Session
		S. 592
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alicia Aranda De Buendia and Ana Laura
		  Buendia Aranda.
	
	
		1.Permanent resident status for
			 Alicia Aranda de Buendia and Ana Laura Buendia Aranda
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Alicia Aranda De Buendia and Ana Laura Buendia Aranda shall each
			 be eligible for issuance of an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Alicia Aranda De Buendia or Ana Laura Buendia Aranda
			 enter the United States before the filing deadline specified in subsection (c),
			 Alicia Aranda De Buendia or Ana Laura Buendia Aranda, as appropriate, shall be
			 considered to have entered and remained lawfully in the United States and shall
			 be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Application and
			 Payment of FeesSubsections (a) and (b) shall apply only if the
			 application for the issuance of an immigrant visa or the application for
			 adjustment of status is filed with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumbersUpon the granting of an immigrant visa or
			 permanent residence to Alicia Aranda De Buendia and Ana Laura Buendia Aranda,
			 the Secretary of State shall instruct the proper officer to reduce by 2, during
			 the current or next following fiscal year—
				(1)the total number
			 of immigrant visas that are made available to natives of the country of birth
			 of Alicia Aranda De Buendia and Ana Laura Buendia Aranda under section 203(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1153(a)); or
				(2)if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of birth of Alicia Aranda De Buendia and Ana Laura Buendia Aranda under
			 section 202(e) of such Act (8 U.S.C. 1152(e)).
				(e)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
